The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of Case
This communication is in response to the filing of Application 17/124,315 by CHAUVIN et al. for “MODIFIED USE OF A GRANT ALLOCATION”, filed on 12/16/2020. 
Claims 1-30 are now pending. The independent claims are 1 and 22.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-14, 16-18, 21-22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over TIRRONEN et al. (US20200383134A1), hereinafter TIRRONEN, in view of ERICSSON; “TB sizes and UL grant for Msg3”; 3GPP TSG-RAN WG2 #101 R2-1803080; Athens, Greece; February 26-March 2, 2018; 7 pages et al., hereinafter WG2 #101. 


Regarding claim 1, TIRRONEN teaches A method for wireless communication at a user equipment, comprising: (TIRRONEN, Fig. 15, paragraph 180, teach a method for wireless communication at a UE.)
receiving a grant that identifies at least one allocation for the user equipment, wherein the at least one allocation comprises at least one resource; (TIRRONEN, Fig. 15, steps 1520, 1530, paragraph 181, teach receiving an UL grant comprising at least one allocation and at least one resource.) 
Although TIRRONEN, Fig. 15, steps 1540, paragraph 183, teach a size of the selected UL grant as corresponding to a size of an uplink transmission, TIRRONEN does not describe selecting a first allocation that is a subset of the at least one allocation; and sending information to a base station via the first allocation.
	WG2 #101 in the same field of endeavor teaches selecting a first allocation that is a subset of the at least one allocation; and sending information to a base station via the first allocation. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to select a first allocation that is a subset of the at least one allocation, and send information to a base station via the first allocation.  The WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 7, TIRRONEN in view of WG2 #101 teaches the method of claim 1, further comprising: sending at least one indication of the selecting of the first allocation to the base station. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to send at least one indication of the selecting of the first allocation to the base station.  The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 8, TIRRONEN in view of WG2 #101 teaches the method of claim 7, wherein the at least one indication indicates at least one of: that the user equipment used only a portion of the at least one resource to send the information, a quantity of resources that the user equipment used to send the information, or a combination thereof. (WG2 #101, page 3, teaching the UE utilizing smaller TBS sizes in order for the eNB to able to re-allocate resources.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to configure the at least one indication indicates at least one of: that the user equipment used only a portion of the at least one resource to send the information, a quantity of resources that the user equipment used to send the information, or a combination thereof.  The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 9, TIRRONEN in view of WG2 #101 teaches the method of claim 7, wherein the at least one indication indicates that the user equipment used a lower modulation and coding scheme (MCS) than at least one MCS indicated by the at least one allocation to send the information or the at least one indication identifies an MCS value that the user equipment used to send the information. (WG2 #101, pages 3-4, Table 1, Table 2, teach the MCS index for indicating the specified MCS.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to configure the at least one indication as indicating that the user equipment used a lower modulation and coding scheme (MCS) than at least one MCS indicated by the at least one allocation to send the information or the at least one indication identifies an MCS value that the user equipment used to send the information. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 10, TIRRONEN in view of WG2 #101 teaches the method of claim 7, wherein: the sending of the at least one indication comprises sending the at least one indication via a data block; and the at least one indication indicates whether the data block is used by the user equipment to send the information. (WG2 #101, pages 3-4, Table 1, Table 2, teach transmitting the indication via a block of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to send the at least one indication via a data block; and the at least one indication indicates whether the data block is used by the user equipment to send the information. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 11, TIRRONEN in view of WG2 #101 teaches the method of claim 10, wherein the sending of the at least one indication comprises sending the at least one indication at a beginning of the data block. (WG2 #101, pages 3-4, Table 1, Table 2, teach transmitting the indication via a beginning of a block of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to send of the at least one indication comprises sending the at least one indication at a beginning of the data block. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).


Regarding claim 12, TIRRONEN in view of WG2 #101 teaches the method of claim 10, wherein the sending of the at least one indication comprises sending the at least one indication at an end of the data block. (WG2 #101, pages 3-4, Table 1, Table 2, teach transmitting the indication via the ending of a block of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to send the at least one indication at an end of the data block. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 13, TIRRONEN in view of WG2 #101 teaches the method of claim 7, further comprising: receiving another indication that the user equipment is allowed to select an allocation, wherein the selecting of the first allocation is triggered based on the receiving of the other indication. (WG2 #101, page 36, section 2.2 RAN1 LS, teach indicating the grant sizes for the individual grants.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to receive another indication that the user equipment is allowed to select an allocation, wherein the selecting of the first allocation is triggered based on the receiving of the other indication. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).


Regarding claim 14, TIRRONEN in view of WG2 #101 teaches the method of claim 13, further comprising: sending a request to select an allocation, wherein the other indication is received after the request is sent. (WG2 #101, page 6, section 2.2 RAN1 LS, teach indicating to RAN1 that one reserved RAR bit is not needed to be used.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to send a request to select an allocation, wherein the other indication is received after the request is sent. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 16, TIRRONEN in view of WG2 #101 teaches the method of claim 7, wherein: the sending of the information comprises sending the information via a transport block comprising a media access control (MAC) header; and the at least one indication is sent via the transport block and external to the MAC header. (TIRRONEN, Fig. 14, step 1440, paragraph 177, teach sending the indication via MAC PDU.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to send the information via a transport block comprising a media access control (MAC) header; and the at least one indication is sent via the transport block and external to the MAC header. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 17, TIRRONEN in view of WG2 #101 teaches the method of claim 7, wherein the at least one indication is sent via a subset of the at least one resource. (WG2 #101, page 6, section 2.2 RAN1 LS, teach indicating to RAN1 that one reserved RAR bit is not needed to be used.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to configure the at least one indication is sent via a subset of the at least one resource. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 18, TIRRONEN in view of WG2 #101 teaches the method of claim 17, wherein the at least one indication is sent via a first portion of the subset that precedes a second portion of the subset that carries the information. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to configure the at least one indication as sent via a first portion of the subset that precedes a second portion of the subset that carries the information. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 21, TIRRONEN in view of WG2 #101 teaches the method of claim 7, wherein: the grant is for an uplink transmission; and the at least one indication is sent via at least one of uplink control information, a physical uplink control channel (PUCCH), or a combination thereof. (WG2 #101, page 6, section 2.2 RAN1 LS, teach using the PUSCH to transmit uplink control information.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to configure the grant is for an uplink transmission; and the at least one indication is sent via at least one of uplink control information, a physical uplink control channel (PUCCH), or a combination thereof. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 22, TIRRONEN teaches A user equipment, comprising: an interface; and a processing circuit coupled to the interface and configured to: (TIRRONEN, Fig. 6, paragraph 139, teach UE 600 comprising processor 601 and network connection interface 611 and configured to perform the functions as described by Fig. 15.) 
receive via the interface a grant that identifies at least one allocation for the user equipment, wherein the at least one allocation comprises at least one resource, (TIRRONEN, Fig. 15, steps 1520, 1530, paragraph 181, teach receiving an UL grant comprising at least one allocation and at least one resource.)
Although TIRRONEN, Fig. 15, steps 1540, paragraph 183, teach a size of the selected UL grant as corresponding to a size of an uplink transmission, TIRRONEN does not describe select a first allocation that is a subset of the at least one allocation, and send information to a base station via the first allocation.
WG2 #101 in the same field of endeavor teaches select a first allocation that is a subset of the at least one allocation, and send information to a base station via the first allocation. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to select a first allocation that is a subset of the at least one allocation, and send information to a base station via the first allocation.  The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 26, TIRRONEN in view of WG2 #101 teaches the user equipment of claim 22, wherein: the processing circuit is further configured to determine that the information can be sent using less than the at least one resource; and the selection of the first allocation is triggered based on the determination. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to determine that the information can be sent using less than the at least one resource; and the selection of the first allocation is triggered based on the determination.  The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 27, TIRRONEN in view of WG2 #101 teaches the user equipment of claim 26, wherein: the processing circuit is further configured to determine a minimum number of resources to send the information; and the selection of the first allocation is based on the determination of the minimum number of resources. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to determine a minimum number of resources to send the information; and the selection of the first allocation is based on the determination of the minimum number of resources. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 28, TIRRONEN in view of WG2 #101 teaches the user equipment of claim 22, wherein: the processing circuit is further configured to determine that transmit power of the user equipment is limited; and the selection of the first allocation is triggered based on the determination. (WG2 #101, 2.1 Flexible uplink resource allocation, paragraph bridging pages 2-3, teach reaching UEs in very bad coverage.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to determine that transmit power of the user equipment is limited; and the selection of the first allocation is triggered based on the determination. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 29, TIRRONEN in view of WG2 #101 teaches the user equipment of claim 22, wherein: the processing circuit is further configured to determine that a lower modulation and coding scheme (MCS) than at least one MCS indicated by the at least one allocation should be used for sending the information; and the selection of the first allocation is triggered based on the determination. (WG2 #101, pages 3-4, Table 1, Table 2, teach the MCS index for indicating the specified MCS.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to determine that a lower modulation and coding scheme (MCS) than at least one MCS indicated by the at least one allocation should be used for sending the information; and the selection of the first allocation is triggered based on the determination. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 30, TIRRONEN in view of WG2 #101 teaches the user equipment of claim 22, wherein the processing circuit is further configured to: receive a modulation and coding scheme (MCS) table; and use a subset of the MCS table for the selection of the first allocation. (WG2 #101, pages 3-4, Table 1, Table 2, teach the MCS index for indicating the specified MCS.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to receive a modulation and coding scheme (MCS) table; and use a subset of the MCS table for the selection of the first allocation. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Claims 2-6, 15 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over TIRRONEN et al. (US20200383134A1), hereinafter TIRRONEN, in view of ERICSSON; “TB sizes and UL grant for Msg3”; 3GPP TSG-RAN WG2 #101 R2-1803080; Athens, Greece; February 26-March 2, 2018; 7 pages et al., hereinafter WG2 #101, and further in light of HWANG et al. (US20190007959A1), hereinafter HWANG.

Regarding claim 2, although TIRRONEN in view of WG2 #101 teaches all the limitations with respect to claim 1 above, TIRRONEN in view of WG2 #101 does not describe wherein the at least one resource comprises at least one of a code block group (CBG), a resource block (RB), a resource block group (RBG), or a combination thereof.
HWANG in the same field of endeavor teaches wherein the at least one resource comprises at least one of a code block group (CBG), a resource block (RB), a resource block group (RBG), or a combination thereof. (HWANG, paragraph 121-124, teach resource allocation comprising at least one of CBG, RB, RBG or a combination.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to configure the resource as comprising at least one of a code block group (CBG), a resource block (RB), a resource block group (RBG), or a combination thereof  The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 3, TIRRONEN in view of WG2 #101 teaches all the limitations with respect to claim 1 above, TIRRONEN in view of WG2 #101 does not describe the method of claim 1, wherein the at least one resource comprises at least one code block.
HWANG in the same field of endeavor teaches the method of claim 1, wherein the at least one resource comprises at least one code block. (HWANG, paragraphs 10-11, 54, teach at least one resource comprising at least a number of code blocks (CBs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to configure the at least one resource as comprising at least one code block. The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 4, TIRRONEN in view of WG2 #101  in view of HWANG teaches the method of claim 3, further comprising: sending at least one indication that specifies a quantity of the at least one code block in the subset. (WG2 #101, bottom of page 3 and table 1 on page 4, teach sending a flexible TBS indication.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to send at least one indication that specifies a quantity of the at least one code block in the subset. The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 5, TIRRONEN in view of WG2 #101  in view of HWANG teaches the method of claim 3, further comprising: sending at least one indication that specifies at least one position of the at least one code block in the subset. (WG2 #101, bottom of page 3 and table 1 on page 4, teach sending the flexible TBS indication indicating the specified TB sizes and Rus.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to send at least one indication that specifies at least one position of the at least one code block in the subset.. The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 6, TIRRONEN in view of WG2 #101 teaches all the limitations with respect to claim 1 above, TIRRONEN in view of WG2 #101 does not describe wherein the sending of the information comprises applying puncturing to the at least one resource.
HWANG in the same field of endeavor teaches wherein the sending of the information comprises applying puncturing to the at least one resource. (HWANG, paragraphs 84, 101, 106, teach applying rate matching or puncturing.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to applying puncturing to the at least one resource. The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 15, although TIRRONEN in view of WG2 #101 teaches all the limitations with respect to claim 7 above, TIRRONEN in view of WG2 #101 does not describe wherein the at least one indication comprises at least one of a quantity of code block groups (CBGs), a quantity of resource blocks (RBs), a quantity of resource block groups (RBGs), or any combination thereof.
HWANG in the same field of endeavor teaches wherein the at least one indication comprises at least one of a quantity of code block groups (CBGs), a quantity of resource blocks (RBs), a quantity of resource block groups (RBGs), or any combination thereof. (HWANG, paragraph 121-124, teach resource allocation comprising at least one of CBG, RB, RBG or a combination.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to configure the resource as comprising at least one of a code block group (CBG), a resource block (RB), a resource block group (RBG), or a combination thereof  The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 23, TIRRONEN in view of WG2 #101 teaches all the limitations with respect to claim 22 above, TIRRONEN in view of WG2 #101 does not describe wherein the processing circuit is further configured to: send the information by applying puncturing to the at least one resource.
HWANG in the same field of endeavor teaches wherein the processing circuit is further configured to: send the information by applying puncturing to the at least one resource. (HWANG, paragraphs 84, 101, 106, teach applying rate matching or puncturing.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to send the information by applying puncturing to the at least one resource. The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 24, TIRRONEN in view of WG2 #101  in view of HWANG teaches the user equipment of claim 23, wherein: the grant is for an uplink transmission; and the puncturing is applied to a physical uplink shared channel (PUSCH). (HWANG, paragraph 80 teaches the puncturing applied to a PUSCH.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to configure the puncturing as applied to a physical uplink shared channel (PUSCH). The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 25, TIRRONEN in view of WG2 #101  in view of HWANG teaches the user equipment of claim 23, wherein: the subset comprises a first subset of the at least one resource; and the puncturing is applied to a second subset of the at least one resource that is different from the first subset. (HWANG, paragraphs 80, 84, 101, 106, teach applying rate matching or puncturing to a specified set of resources.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of the modified invention, as described above, to apply puncturing to a second subset of the at least one resource that is different from the first subset The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over TIRRONEN et al. (US20200383134A1), hereinafter TIRRONEN, in view of ERICSSON; “TB sizes and UL grant for Msg3”; 3GPP TSG-RAN WG2 #101 R2-1803080; Athens, Greece; February 26-March 2, 2018; 7 pages et al., hereinafter WG2 #101, and further in light of Hessler et al. (US20160226690A1), hereinafter HESSLER.

Regarding claim 19, TIRRONEN in view of WG2 #101 teaches all the limitations with respect to claim 7 above, TIRRONEN in view of WG2 #101 does not describe wherein the at least one indication comprises a demodulation reference signal (DMRS).
HESSLER in the same field of endeavor teaches wherein the at least one indication comprises a demodulation reference signal (DMRS). (HESSLER, paragraphs 38-40, teach transmitting an indication via DMRS).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HESSLER with the teachings of the modified invention, as described above, to configure the indication as a DMRS. The motivation would be to reduce resources consumed by extra overhead (HESSLER, paragraphs 10-11).

Regarding claim 20, TIRRONEN in view of WG2 #101 in view of HESSLER teaches the method of claim 19, wherein the DMRS is sent via a subset of the at least one resource. (HESSLER, paragraph 38 teaches that UE selects an alternative usage for uplink data by selecting a lower number of PRBs than assigned.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HESSLER with the teachings of the modified invention, as described above, to configure the DMRS is sent via a subset of the at least one resource. The motivation would be to reduce resources consumed by extra overhead (HESSLER, paragraphs 10-11).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALLI Z BUTT/Examiner, Art Unit 2412